DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim 1, 13, 14, 16, 18, 20-33 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bala et al. (Journal of Drug Delivery, Vol. 2014, Article IF 392783, pp 1-15) in view of Myers et al. (US Patent Pub. 2017/0360942, disclosed by applicant) and Wu et al. (US Patent Pub. 2013/0156823).
Bala et al. disclose clobazam orally dissolving strips prepared for optimization using different concentration of film forming polymer and disintegrating agent as independent variable and disintegration time, % cumulative drug release, and tensile strength as dependent variable (Abstract).  Bala et al. disclose the orally dissolving strips of clobazam using film forming polyvinyl acetate and PEG 400 as plasticizer were prepared by solvent casting method.  The composition comprised clobazam, an aqueous polymeric solution, mannitol as a sweetener as well as a solubilizer and sodium starch glycolate as a superdisintegrant (p. 2, para 2.5).  Bala et al. disclose the drug release was found to decrease with increase in the film forming polymer concentration which may be due to increase in the thickness of the oral strip and due to increase in the time required for wetting and dissolving the drug molecule present in the polymeric matrix but increase with increase in the concentration of the disintegrant (p. 11, para. 3.5).  Bala et al. disclose the film formulation containing clobazam are useful for the treatment of epileptic attack where improved patient compliance and convenience are expected and can be used as an alternative to the fast dissolving tablet formulation (p. 14, column 1).
	Bala et al. differs from the instant claims insofar as they do not teach the claimed rate of dissolving.
	Myers et al. disclose film products comprising polymer matrix and additives for oral delivery (ABSTRACT).  Myers et al. disclose the immersion dissolution for film strips designed for rapid dissolution 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have formulated to film of Bala to have a partial immersion dissolution of 2 to 10 since it is known for such rate as taught by Myers.

	Bala in view of Myers differs from the instant claims insofar as they do not disclose the particle size of the active clobazam.

	Wu et al. disclose benzodiazepines having particle size of 0.5 microns to about 3 microns with one or more of the d10 of about 0.5 microns to about 1.0 microns, a d50 of about 1.0 microns to about 2.0 microns, or a d90 of about 2 microns to about 3.0 microns ([0011]).
 It is prima facie obviousness to select a known material based on its suitability for its intended use.  Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function.  MPEP 2144.07.  It would have been obvious to have used known average particle sizes known for benzodiazepines, such as clobazam.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANNETTE HOLLOMAN whose telephone number is (571)270-5231.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANNETTE HOLLOMAN/               Primary Examiner, Art Unit 1612